Case 2:18-ml-02814-AB-PVC Document 920 Filed 08/28/20 Page 1 of 6 Page ID #:38017



  1   Richard C. Dalton
      RICHARD C. DALTON, L.L.C.
  2   California Bar No. 268598
  3   Texas Bar No. 24033539
      Louisiana Bar No. 23017
  4   1343 West Causeway Approach
      Mandeville, Louisiana 70471
  5   Email: rick@rickdaltonlaw.com
  6   Tel.: (985) 778-2215
      Fax: (985) 778-2233
  7
      Kevin R. Duck (Admitted Pro Hac Vice)
  8   DUCK LAW FIRM, LLC
      Louisiana Bar No. 23043
  9   5040 Ambassador Caffery Pkwy., 2nd Floor
 10   Lafayette, Louisiana 70508
      Email: krd@ducklawfirm.com
 11   Tel.: (337) 406-1144
      Fax: (337) 406-1050
 12   Attorneys for Plaintiffs
 13
      GORDON, REES, SCULLY                       SHOOK, HARDY & BACON L.L.P.
 14   MANSUKHANI LLP                             Amir Nassihi (SBN: 235936)
      Spencer Hugret (SBN: 240424)               anassihi@shb.com
 15   shugret@grsm.com                           Andrew Chang (SBN: 222309)
      Embarcadero Center West                    achang@shb.com
 16   275 Battery Street, Suite 2000             One Montgomery, Suite 2600
 17   San Francisco, CA 94111                    San Francisco, CA 94104
      Tel: 415.986.5900 Fax: 415.986.8054        Tel: 415.544.1900 Fax: 415.391.0281
 18
      Attorneys for Defendant Ford Motor Co.
 19
 20                         UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
 21
      IN RE FORD MOTOR CO. DPS6                  Case No. 2:18-ml-02814-AB
 22   POWERSHIFT TRANSMISSION
      PRODUCTS LIABILITY                         Judge André Birotte
 23   LITIGATION
                                                 JOINT STATUS CONFERENCE
 24   THIS DOCUMENT RELATES TO:                  STATEMENT FOR TEXAS
      Benjamin Ascensio, et al vs. Ford Motor    PLAINTIFFS
 25   Company, Case No. 2:18-cv-00983
                                                 Date: September 4, 2020
 26   Clarene Banks, et al vs. Ford Motor        Time: 10:00 a.m.
      Company, Case No. 2:18-cv-01288            Dept.: Courtroom 7B
 27
      Alfred Franco, et al vs. Ford Motor
 28   Company, Case No. 2:19-cv-02466

                                                        JOINT STATUS CONFERNCE STATEMENT
      4830-4358-4969 v2
                                                                CASE NO. 2:18-ML-02814-AB-FFM
Case 2:18-ml-02814-AB-PVC Document 920 Filed 08/28/20 Page 2 of 6 Page ID #:38018




  1         Pursuant to Dkt. No. 911, the parties submit this Joint Status Conference
  2   Statement in connection with the telephonic status conference that is set for Friday,
  3   September 4, 2020.
  4                I.    Status of Settlement Efforts
  5                      A.     Plaintiffs’ Position
  6         The parties participated in a virtual mediation conference on Wednesday, July
  7   1, 2020 with former United States District Court Judge Gary A. Feess serving as
  8   mediator. The parties were unable to reach an amicable resolution of the Plaintiffs’
  9   claims and thereafter participated in a status conference before Honorable Judge
 10   Andre Birotte, Jr. on Wednesday, July 8, 2020. The parties waived confidentiality
 11   with regards to the mediation conference that was held on July 1, 2020 so that Judge
 12   Birotte could communicate directly with the appointed mediator, Judge Gary A. Feess.
 13         Texas Plaintiffs have a total of 51 cases pending in the MDL. At mediation and
 14   then subsequently through Offers of Judgments, Ford Motor Company offered to
 15   settle Plaintiffs cases for amounts inclusive of attorney fees and costs that are much
 16   less than other settlement offers Ford has made to other Plaintiffs in the MDL. The
 17   disparity in the settlement offers made to the Texas Plaintiffs and the other MDL
 18   Plaintiffs is the reason the Texas cases cannot settle. Plaintiffs’ counsel believe this
 19   disparity is due to Ford Motor Company not fairly compensating the Texas Plaintiffs
 20   under Texas law, which is very similar to California law but actually has a lesser
 21   requirement for a knowing violation under Texas DTPA and obtaining treble
 22   damages.
 23         “To commit a “knowing” violation of the DTPA, an individual must decide to
 24   take a given course of action with the knowledge that the path is “false, deceptive, or
 25   unfair” to another.1 Recovery for “knowing” violations of the DTPA is based on the
 26
 27   1
       See St. Paul Surplus Lines Ins. Co., 974 S.W.2d at 53; Streber v. Hunter, 221 F.3d
 28   701, 732 (5th Cir. 2000)
                                               2           JOINT STATUS CONFERNCE STATEMENT
                                                                   CASE NO. 2:18-ML-02814-AB-FFM
Case 2:18-ml-02814-AB-PVC Document 920 Filed 08/28/20 Page 3 of 6 Page ID #:38019




  1   fact that defendant is actually aware that his conduct was “false, deceptive, or unfair.”
  2   Accordingly, a “knowing” violation of the DTPA does not necessarily connote “gross
  3   negligence”; conduct can be “false, deceptive, or unfair” and still not create an
  4   “extreme degree of risk of serious injury to the plaintiff.”2 Ford admitted in Mark
  5   Pedante v. Ford Motor Company3 that they knew of the leaking input shaft seals issue
  6   before Plaintiff purchased his vehicle and that it was working on solutions. FMC’s
  7   violation of the Texas DTPA was a knowing violation. FMC was aware that their
  8   conduct was false and deceptive and, at the very least, unfair to consumers, including
  9   the Texas Plaintiffs.
 10         The Plaintiffs seek a conference with this Honorable Court so that the Court
 11   may address any issues that Judge Feess believes precluded the parties from reaching
 12   a settlement agreement. Specifically, counsel for the Plaintiffs contend that in the
 13   event the Plaintiffs prevail on those claims that award attorney fees, they are entitled
 14   to reasonable fees for services rendered to their clients during the MDL proceedings
 15   regardless if their cases were stayed. The Plaintiffs believe that the Defendants fail to
 16   consider and/or take into consideration those hours spent by Plaintiffs’ counsel
 17   reviewing MDL filings and communicating with their clients during this process of
 18   the litigation. The Plaintiffs believe that insight from the Court on this issue may
 19   facilitate continued negotiations and possible resolution of their cases.
 20         The Plaintiffs also seek conference with this Honorable Court to discuss the
 21   posture and procedure of remand. As the Court is aware, there is a settlement
 22   procedure in place to facilitate negotiations between the Plaintiffs and the Defendants.
 23   The “Dalton-Duck” Plaintiffs have exhausted those procedures. In the event the Court
 24
 25
      2
        Streber v. Hunter, 221 F.3d 701, 729 (5th Cir. 2000) (internal citations omitted)
 26
      3
        Mark Pedante v. Ford Motor Company, United States District Court, Central
 27   District of California, In Re: Ford Motor Co. DPS6 Powershift Transmission
 28   Products Liability, Case No. 2:18-ML-02814 MDL, Document 605 pages 7-8
                                                3           JOINT STATUS CONFERNCE STATEMENT
                                                                    CASE NO. 2:18-ML-02814-AB-FFM
Case 2:18-ml-02814-AB-PVC Document 920 Filed 08/28/20 Page 4 of 6 Page ID #:38020




  1   cannot offer any insight and/or the parties have reached an impasse, then the ‘Dalton-
  2   Duck” Plaintiffs seek a remand to their Courts of origination.
  3                B.     Ford’s Position
  4         Ford disagrees with Texas Plaintiffs’ legal and factual renditions, and addressed
  5   these in detail in its mediation submissions. Ford also disagrees with Texas Plaintiffs’
  6   characterization of Ford’s settlement positions. For example, most cases in this MDL
  7   have settled without any extra-compensatory payment such as for civil penalties. And
  8   in the broader litigation in federal and state court, Ford has settled more than 3,000
  9   cases with dozens of different firms.4
 10         The two principal obstacles to settlement of certain cases include (1) certain
 11   firms insisting on punitive damage enhancements for settlements (see, e.g., Dec. 12,
 12   2018 MDL Hr’g Tr. at 9-10); and (2) attorney fee amounts demanded in certain cases.

 13   Of those two obstacles, a primary area of dispute here is whether Texas Plaintiffs can

 14   seek substantial fees for reviewing and analyzing every document that has passed

 15   through this MDL so as to remain updated on events in this MDL.

 16         Ford’s position is that fees incurred reviewing materials relating to other

 17   unrelated cases are not recoverable under the applicable statute, particularly where
      Texas Plaintiffs’ cases were stayed. Beyond that, periodic updates should ordinarily
 18
      have come from status reports by appointed plaintiff leadership in this MDL as part of
 19
      the enumerated duties. See Plaintiff Leadership Appointment Order at ECF No. 25 at
 20
      para (e) and (f) (noting periodic status reports and limiting duplication of efforts). For
 21
      these reasons, Parties differ on recoverable fees for Texas Plaintiffs. This Court’s
 22
      guidance would be helpful in assessing whether further resolution discussions would
 23
      be productive as to the Texas plaintiffs’ case.
 24
 25
 26
 27   4
        Ford has also served a number of protective Rule 68 offers in situations where a
 28   reasonable settlement has been wholly beyond reach.
                                                4           JOINT STATUS CONFERNCE STATEMENT
                                                                    CASE NO. 2:18-ML-02814-AB-FFM
Case 2:18-ml-02814-AB-PVC Document 920 Filed 08/28/20 Page 5 of 6 Page ID #:38021




  1        DATED: August 28, 2020
  2
  3                                           By:    /s/ Kevin R .Duck
  4
                                              Kevin R. Duck (Admitted Pro Hac Vice)
  5                                           DUCK LAW FIRM, LLC
                                              Louisiana Bar No. 23043
  6                                           5040 Ambassador Caffery Pkwy.,
                                              2nd Floor
  7                                           Lafayette, Louisiana 70508
  8                                           Email: krd@ducklawfirm.com
                                              Tel.: (337) 406-1144
  9                                           Attorney for Plaintiffs
 10
                                              By:    /s/ Amir Nassihi
 11                                           SHOOK, HARDY & BACON L.L.P.
                                              Amir Nassihi
 12
                                              GORDON REES SCULLY
 13                                           MANSUKHANI, LLP
                                              Spencer P. Hugret
 14
                                              Co Lead Counsels for Defendant
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                          5          JOINT STATUS CONFERNCE STATEMENT
                                                             CASE NO. 2:18-ML-02814-AB-FFM
Case 2:18-ml-02814-AB-PVC Document 920 Filed 08/28/20 Page 6 of 6 Page ID #:38022




  1           ATTESTATION PURSUANT TO LOCAL RULE 5-4.3.4(A)(2)(I)
  2         I, Amir Nassihi, am the ECF User whose identification and password are
  3   being used to file this document. Pursuant to L.R. 5-4.3.4(a)(2)(i), the filer attests
  4   that all other signatories listed on whose behalf the filing is submitted concur in
  5   the filing’s content and have authorized the filing.
  6
  7                                  By:    /s/ Amir Nassihi
                                            Amir Nassihi
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               6             JOINT STATUS CONFERNCE STATEMENT
                                                                     CASE NO. 2:18-ML-02814-AB-FFM
